NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                         No. 13-1838
                                        _____________

                                 TAKELE EDOSSA DINSSA
                                                  Petitioner

                                                v.

                              ATTORNEY GENERAL OF THE
                              UNITED STATES OF AMERICA
                                                  Respondent
                                     ____________

      On Petition for Review of a Final Order of the Board of Immigration Appeals
                             (Agency No. A097-921-001)
                   Immigration Judge: Honorable Rosalind K. Malloy
                                     ____________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     January 21, 2014

        Before: FUENTES, FISHER, Circuit Judges, and JONES, District Judge.1

                                   (Filed: February 10, 2014)
                                         ____________

                                           OPINION
                                         ____________


FUENTES, Circuit Judge:



1
 Honorable C. Darnell Jones, II, United States District Court for the Eastern District of
Pennsylvania, sitting by designation.
       Takele Dinssa petitions for review of a final order of removal issued by the Board

of Immigration Appeals (“BIA”), which affirmed the Immigration Judge’s (“IJ”) denial

of his applications for asylum and withholding of removal. For the reasons set forth

below, we dismiss in part and deny in part the petition for review.

                                             I.

       Dinssa, an ethnic Oromo and citizen of Ethiopia, was admitted to the United States

on a nonimmigrant visa and was later issued a Notice to Appear in Immigration Court for

overstaying his visa. Dinssa conceded removability, but sought asylum, withholding of

removal, and protection pursuant to the regulations implementing the United States’

obligations under the Convention Against Torture (“CAT”). See 8 U.S.C. §§ 1158(a),

1231(b)(3); 8 C.F.R. §§ 1208.16(c), 1208.17(a).

       Based on documentary and testimonial evidence regarding the Oromo Liberation

Front (“OLF”) and Dinssa’s admitted support for that group, the IJ found that Dinssa was

statutorily ineligible for asylum and withholding of removal due to the material support

to a terrorist organization bar. See 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd). In pertinent part,

the IJ found that Dinssa belonged to a group of businessmen that “contribut[es] money to

cover medical and other expenses of OLF cadres” and that the “evidence indicates that

[Dinssa] financially supported the OLF.” AR 172. Additionally, while Dinssa testified on

direct examination that “he would never knowingly give money to someone who would

use it for violence,” he testified on cross examination that “he knew that the OLF has an

army wing of fighters.” AR 172. Accordingly, the IJ determined that Dinssa had not set

forth clear and convincing evidence that the statutory “knowledge exception” to the

                                              2
material support bar applied. While the IJ found Dinssa to be ineligible for asylum and

withholding of removal, she granted him CAT deferral of removal pursuant to 8 C.F.R.

§ 1208.17(a).

       In Dinssa’s subsequent appeal to the BIA, he adopted the IJ’s findings of fact,

noted that the IJ’s “consideration of the record was comprehensive and complete,” and

only challenged the IJ’s legal determinations. AR 53. The BIA, in a written opinion,

affirmed the IJ’s decision. Dinssa filed this petition for review.2

                                              II.

       On appeal, Dinssa argues that the material support bar does not apply to him

because his conduct was lawful. We lack jurisdiction to hear this argument because

Dinssa did not exhaust it before the BIA. See 8 U.S.C. § 1252(d)(1) (“A court may

review a final order of removal only if . . . the alien has exhausted all administrative

remedies available to the alien as of right.”); see also Lin v. Att’y Gen., 543 F.3d 114,

120-21 & n.6 (3d Cir. 2008) (explaining that the exhaustion of administrative remedies is

a jurisdictional requirement and that a petitioner must “raise[] all issues before the BIA”).


2
  This Court has jurisdiction to review the BIA’s final removal order pursuant to 8 U.S.C.
§ 1252(a). Where, as here, the BIA expressly adopts the IJ’s decision and adds analysis of
its own, we review the decisions of both the IJ and the BIA. See Fadiga v. Att’y Gen.,
488 F.3d 142, 153 n.16 (3d Cir. 2007). We exercise de novo review over the agency’s
conclusions of law. Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006). We review the
denial of asylum and withholding of removal for substantial evidence. Li Hua Yuan v.
Att’y Gen., 642 F.3d 420, 425 (3d Cir. 2011). Under the substantial evidence standard,
“administrative findings of fact are conclusive unless any reasonable adjudicator would
be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). In assessing
whether the agency’s determinations are supported by substantial evidence, we must
decide “whether a reasonable fact finder could make such a determination based upon the
administrative record.” Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (en banc).
                                              3
       We also reject Dinssa’s contention that the material support bar does not apply to

him due to the OLF’s present inactivity. Assuming without deciding that the OLF is

currently inactive, we agree with the BIA that Dinssa has offered “no legal authority to

support his construction of the material support bar as only pertaining to currently-active

terrorist organizations.” AR 19.

       Dinssa next argues that his support to the OLF did not amount to “material

support” within the meaning of the statute. This argument fails because it is premised on

facts contrary to those found by the IJ, affirmed by the BIA, and adopted by Dinssa

himself. Dinssa asserts on appeal that he “did not provide any support to active and

militant members of a terrorist organization,” that “[n]one of the assistance that he

provided offered any logistical support to the OLF,” and that he only “provided some

assistance to one member of the OLF.” Pet. Br. at 22. However, this assertion contradicts

the IJ’s unchallenged finding that he “financially supported the OLF.” AR 172.

       The erroneous premise of a legal argument is a sufficient ground to reject it. See

Inst. for Scientific Info., Inc. v. U.S. Postal Serv., 555 F.2d 128, 130 (3d Cir. 1977)

(“[T]here can be no truth to a conclusion drawn from an incorrect premise.”); see also

Burkey v. Marberry, 556 F.3d 142, 149 (3d Cir. 2009) (noting that “‘[t]he duty of [the]

court . . . is to decide actual controversies by a judgment which can be carried into effect,

and not to give opinions upon moot questions or abstract propositions’” (quoting Mills v.

Green, 159 U.S. 651, 653 (1895)) (alterations in original)). Accordingly, we decline to

review Dinssa’s argument that his conduct did not constitute material support.



                                              4
       Finally, Dinssa asserts that the IJ and BIA incorrectly found that he did not satisfy

the “knowledge exception” to the material support bar, 8 U.S.C.

§ 1182(a)(3)(B)(iv)(VI)(dd). Dinssa contends that his testimony proves by clear and

convincing evidence that he qualifies for the “knowledge exception,” since “he

repeatedly stated that he has never supported violent activities and that he would never

knowingly support violent activities.” Pet. Br. at 28. However, Dinssa testified on cross

examination that he knew the OLF had “an army wing of fighters” which undermines his

claim that he did not knowingly support the OLF’s violent activities. AR 172. Based on

the record, a reasonable factfinder would not be compelled to conclude that Dinssa met

his burden of demonstrating that he qualified for the “knowledge exception.” Therefore,

we affirm the agency’s findings as supported by substantial evidence.

                                            III.

       For the reasons stated above, we dismiss in part and deny in part Dinssa’s petition

for review.




                                             5